Citation Nr: 1007970	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-13 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to July 
1946.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah which denied the appellant's claim for death pension 
benefits.  

In October 2009, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

After certification of the appeal to the Board, the appellant 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.


FINDINGS OF FACT

1.  The Veteran died in June 2006.

2.  At the time of his death, the Veteran and the appellant 
were not legally married.

3.  Common law marriage is recognized as valid in the state 
of Utah.

4.  Giving the appellant the benefit of the doubt, the 
evidence shows that a common law marriage existed between the 
Veteran and the appellant.


CONCLUSION OF LAW

The appellant is entitled to recognition as the Veteran's 
surviving spouse for purposes of VA death benefits. 38 
U.S.C.A. §§ 101, 103 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.1(j), 3.5, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and non-service connected death 
pension benefits may be paid to the surviving spouse of a 
Veteran if certain requirements are met.  38 U.S.C.A. 
§§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2009).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2009).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the Veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person. 
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2009). 

Where an attempted marriage of a claimant to the Veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the Veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the Veteran continuously from the 
date of marriage to the date of his or her death as outlined 
in § 3.53, and no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the Veteran's death.  38 U.S.C.A. § 103(a) 
(West 2002); 38 C.F.R. § 3.52 (2009).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

The state of Utah, where the Veteran and the appellant 
resided, recognizes common law marriages.  For a common law 
marriage to be legal and valid in Utah "a court or 
administrative order establishes that it arises out of a 
contract between a man and a woman" who: (1) "are of legal 
age and capable of giving consent"; (2) "are legally 
capable of entering a solemnized marriage under the 
provisions of this chapter"; (3) "have cohabitated"; (4) 
"mutually assume marital rights, duties and obligations"; 
and (5) "who hold themselves out as and have acquired a 
uniform and general reputation as husband and wife."  See 
Utah Code Ann. 30-1-4.5 (2004).  Additionally, the 
determination or establishment of marriage must occur during 
the relationship as described above or within one year 
following the termination of the relationship.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant seeks VA death pension benefits.  According to 
her testimony presented at the October 2009 Board hearing, 
the appellant asserts that she lived continuously with the 
Veteran since 1998.  She explained that other people who knew 
them considered them husband and wife.

The appellant in this matter does not contend, and the record 
does not suggest, that she and the Veteran were married in 
any state-recognized ceremony.  Indeed, there is no proof 
such as a copy or abstract of the public record or church 
record of the marriage, affidavit from the clergyman or 
magistrate who officiated the marriage ceremony, an original 
certificate of marriage, or other evidence as set forth in 
38 C.F.R. § 3.205(a).  Her sole contention as to the 
formality of the marriage is that it was recognized as one of 
"common law."  

The Board acknowledges that for common law marriage to be 
valid under Utah law, such determination must be requested 
during or within one year following such relationship.  In 
the present case, there is no showing that the appellant ever 
sought to have her relationship with the Veteran recognized 
as a common law marriage within the applicable time limits.  
While this would potentially preclude her from various 
entitlements under Utah law, the Board does not find that the 
absence of such recognition here serves to bar an award of VA 
benefits. 

If the provisions of 38 C.F.R. § 3.205(a) are satisfied, as 
well as those of 38 C.F.R. § 3.52, the claimant's signed 
statement that she had no knowledge of an impediment to a 
marriage to the Veteran will be accepted as proof of the 
fact, in the absence of information to the contrary. 38 
C.F.R. § 3.205(c).

The appellant submitted a VA Form 21-4170, Statement of 
Marital Relationship, on which she delineated the periods of 
cohabitation with the Veteran, attesting that she and the 
Veteran had lived together as husband and wife from 1998 
until his death in 2006.  At the October 2009 Board hearing, 
the appellant testified that she took care of him, they 
purchased a truck and furniture together, and they shared 
household expenses.  She also reported that she held power of 
attorney to obtain medical records. 

The appellant submitted lay statements dated in March 2008 
from M.M. and C.H. (VA Forms 21-4171) that stated that they 
knew the Veteran and the appellant as husband and wife.  
Additionally, she has submitted lay statements from other 
friends, family, and people who knew the Veteran and 
appellant.  Letters from a creditor, the appellant's son, the 
Veteran's daughter, and an insurance agency contend that the 
Veteran and appellant were husband and wife.  The appellant 
was referred to as wife on an August 1999 private treatment 
report, a February 2006 VA hospital discharge summary, and a 
May 2006 VA treatment record.

Various other lay statements submitted note that they were in 
a relationship and indicate that the appellant provided 
companionship, assistance, and support to the Veteran.  See 
also June 2006 Report of Contact, "Girlfriend," and April 
2006 Application for Burial Benefits, "Next of 
Kin/Companion".  Although the Veteran's statements for many 
years before his death consistently indicate that he 
characterized himself as divorced and the Veteran did not 
report to VA that he was married, the Veteran and appellant 
seemed to have acquired a uniform and general reputation as 
husband and wife.

The statements submitted by the appellant in support of her 
claim are considered credible.  Each source attested to his 
or her own personal observation of the relationship between 
the appellant and the Veteran.  There is no clear evidence to 
the contrary of their statements.

Under these circumstances, giving the appellant the benefit 
of the doubt, it is found that the appellant has met the 
provisions of 38 C.F.R. § 3.205(a).  Specifically, she has 
provided a credible statement of the facts and circumstances 
concerning the marriage, with statements from persons with 
personal observation of the relationship.  Furthermore, a 
December 2006 Railroad Retirement Board determination 
regarding benefits reflects that the appellant is in receipt 
of benefits for a claim wherein the Veteran is the stated the 
employee.  These documents serve to prove that the appellant 
and the Veteran cohabitated and held themselves out in their 
community as husband and wife.

Having met the requirements of 38 C.F.R. § 3.205(a), the 
question that remains is whether those of 38 C.F.R. § 3.52 
have been met.  In this case, the Board finds that they have 
and that the attempted common law marriage is deemed valid.  
In particular, the attempted marriage occurred before one 
year prior to the Veteran's death in 2006.  Furthermore, the 
evidence supports that the appellant cohabitated with the 
Veteran continuously from at least 1998. The Veteran appears 
to have been properly divorced from a prior wife at the time 
of their cohabitation, thus ruling out other claimants 
entitled to his VA death benefits.

The appellant submitted a statement received in August 2009 
that she was not aware of the Utah law regarding the 
requirement that the determination or establishment of 
marriage must occur during the relationship or within one 
year following the termination of the relationship until 
after the applicable time period. As the provisions of 38 
C.F.R. § 3.205(a) are satisfied, as well as those of 38 
C.F.R. § 3.52, this statement is accepted as proof of the 
fact, in light of the clear absence of information to the 
contrary. 38 C.F.R. § 3.205(c).  In short, the appellant and 
Veteran's common law marriage is deemed valid for the 
purposes of VA benefits, as the appellant has submitted 
sufficient, credible evidence on each of the required 
elements.  

In sum, the Board has relied on credible testimony and lay 
statements and finds that as a whole, the evidence 
establishes that the appellant and the Veteran had a common 
law marriage.  As such, the appellant's claim for recognition 
as the surviving spouse of the Veteran for the purpose of 
receiving VA death benefits is granted.  In reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.




ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of receiving VA death benefits is 
granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


